Citation Nr: 0308759	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  00-10 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from February 1948 to April 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by which 
the RO denied service connection for asbestos exposure.  In 
April 2001 the Board remanded this matter for additional 
development.  


FINDING OF FACT

The veteran does not have a disability that is a residual of 
asbestos exposure.


CONCLUSION OF LAW

The veteran does not have a disability resulting from 
asbestos exposure that is the result of disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he worked extensively with asbestos 
during service, exposure that ultimately resulted in lung 
problems.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a)(2002).  In addition, certain chronic 
diseases shall be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within one year following separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).  If a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  

The veteran's service medical records show that chest x-rays 
were regularly taken.  The results of these tests were 
reported as being negative in February 1948, February 1951, 
January 1952, August 1953, October 1955, January 1956, 
December 1957, November 1958, November 1959, January 1960, 
January 1961, March 1961, March 1962, December 1962, January 
1963, September 1963, May 1964, November 1964, October 1965, 
January 1968, and January 1970.  A chest x-ray taken in 
January 1967 was found to be within normal limits except for 
what was described as "B-U" markings throughout both lung 
fields.  Tubular breath sounds in the right lower lateral 
basilar segment, which were not considered disabling, were 
noted.  Reports of service medical examinations (including 
the veteran's retirement examination) and corresponding 
histories completed in 1956, 1961, 1962, 1964, 1965, 1969 and 
1970 reveal no notations of lung or chest problems.  On the 
reports of medical history, the veteran did not indicate 
experiencing shortness of breath or pain or pressure in the 
chest.  

Statements from the veteran dated in May 1998, October 1999 
and March 2000 relate that he was exposed to asbestos during 
service.  In response to a VA development letter dated in 
April 1998, the veteran indicated that the disability he was 
claiming as a result of asbestos exposure was shortness of 
breath when climbing stairs.  In March 2000, the veteran 
submitted what was described as a radiology report relating 
to an x-ray taken in August 1998.  The report appears to 
indicate a finding of circumscribed pleural thickening of the 
left and right chest wall in the face-on view.  None was show 
on profile.  It also appears to indicate pleural thickening 
bilaterally in the diaphragm area.  A report of an 
occupational physical examination and evaluation conducted in 
January 2001 for the purpose of fulfilling the requirements 
of various trusts set up to process asbestos claims, reflects 
a normal chest examination.  The examiner opined that the 
results of the physical examination, a health history, 
history of sea service, including the veteran's crewmember 
status aboard merchant vessels, and the pulmonary function 
test results lead to the diagnosis of disabling interstitial 
and pleural disease directly resulting from exposure to 
asbestos fibers aboard ship.  

A VA examination was conducted in January 2003.  The report 
of that examination shows a history of respiratory symptoms 
with an onset in 1980 when he began coughing up bloody sputum 
and was admitted to the Pensacola Naval Air Station Medical 
Center.  There he underwent a bronchoscopy and was found 
positive on a tuberculin skin test.  He was treated with INH 
for several months without complications and advised that he 
had chronic bronchitis.  The veteran reported that he 
continued to have shortness of breath and finally stopped 
smoking cigarettes after discharge from the hospital in 1980.  
He related having smoked three packs a day since he was 
approximately six or seven years old.  According to the 
veteran, he continued to experience dyspnea on exertion, 
often associated with wheezing.  The veteran reported that 
since the 1980 hospitalization he never sought treatment for 
his chest problem.  X-rays taken in October 2002 while 
hospitalized in Pensacola, Florida for urinary bladder 
cancer, reportedly show obstructive pulmonary disease.  The 
physical examination performed at the time of the VA 
examination revealed rather suppressed breath sounds in the 
bases, but fairly good air flow with no wheezing, rhonchi, or 
rales.  There was no clubbing of the fingernails, no area of 
cyanosis, and only slight edema of the right leg in an area 
that had been fractured.  There were some dilated veins about 
the ankle with a slight degree of edema.  

In an addendum to the VA examination report, the examiner 
noted that because of the claim by other physicians that the 
veteran had serious asbestosis-related lung disease, a 
computerized tomography (CT) scan of the lungs-considered 
the "Gold standard" for determining this disability-was 
accomplished.  The examiner concluded that the examination 
failed to support any diagnosis of asbestosis.  There was no 
evidence of pulmonary fibrosis or pleural plaquing as noted 
previously.  Pulmonary function studies were considered more 
consistent with obstructive pulmonary disease.  The examiner 
further noted that the CT scan of the lung showed a left 
lower lobe pulmonary mass, which was characterized as a new 
and unexpected finding.  The abnormal finding was determined 
to be unrelated to chronic obstructive lung disease or 
asbestosis.  

In McGinty v. Brown, 4 Vet. App. 428 (1993), the United 
States Court of Appeals for Veterans Claims (Court), noting 
the absence of specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, observed 
that some guidelines for compensation claims based on 
asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1988.  The DVB Circular was subsequently 
rescinded but its basic guidelines are now found in Veterans 
Benefits Administration (VBA) Adjudication Procedure Manual 
M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesothelioma of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 
3 (January 31, 1997); see also Ennis v. Brown, 4 Vet. App. 
523 (1993).  It is noted that persons with asbestos exposure 
have an increased incidence of bronchial, lung, 
pharyngolaryngeal, gastrointestinal, and urogenital cancer, 
and that the risk of developing bronchial cancer is increased 
in current cigarette smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease, that an asbestos-related 
disease can develop from brief exposure to asbestos, and that 
there is a prevalence of asbestos-related disease among 
shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7- 
IV- 3 (January 31, 1997).

More recently the Court has held that neither MANUAL M21-1 
nor the CIRCULAR creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure of asbestos and the prevalence of 
disease found in insulation and shipyard workers, and these 
provisions direct that adjudicators develop the record--
ascertain whether there is evidence of exposure before, 
during, or after service, and determine whether the disease 
is related to the putative exposure.  Dyment v. West, 13 Vet. 
App. 141 (1999); VAOGCPREC 4-2000.

In this case, it appears that the RO complied with the 
necessary procedures.  In particular, the April 1998 asbestos 
development letter asked the veteran to provide information 
concerning alleged exposure in service and resulting 
disabilities.  

The Board finds that service connection for residuals of 
asbestos exposure is not warranted.  Asbestos exposure itself 
is not a disability.  Nevertheless, the RO developed evidence 
relative to the question of whether the veteran indeed 
experiences a lung disease traceable to asbestos exposure.  
Even so, the evidence does not show that the veteran 
presently suffers from such a disability.  At the outset, the 
Board acknowledges that the January 1967 annual physical 
examination report noted "B-U" markings throughout both 
lung fields.  However, the x-rays taken after that report, 
including those taken at separation from service in 1970, 
reflect results within normal limits, indicating that the 
earlier findings were not suggestive of other than an acute 
and transitory process.  While the practitioner who prepared 
the report of occupational physical examination and 
evaluation advocates a diagnosis of disabling interstitial 
and pleural disease that is a direct result of shipboard 
exposure to asbestos fibers, there is no evidence that that 
examiner had the benefit of the results of a CT scan when 
drawing that conclusion.  Consequently, inasmuch as the VA 
examiner conducted a thorough examination, reviewed the 
claims file, including the aforementioned occupational 
physical examination and evaluation report, and reviewed the 
results of a contemporaneous CT scan, the Board finds the VA 
examiner's opinion on this point of greater weight.  The 
examiner specifically rules out asbestosis as a diagnosis.  
It is also reasonable to conclude from the VA examiner's 
comments that the veteran does not experience any disease 
process related to asbestos exposure, but instead has 
obstructive pulmonary disease that is unrelated to any 
asbestos exposure.  Consequently, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations likewise apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, with the exception of the amendments to 38 C.F.R. 
§ 3.156(a) relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA assistance 
in the case of claims to reopen previously denied final 
claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the RO notified the veteran by letter dated in 
October 2001 that in order to establish entitlement to 
service-connected compensation benefits, the evidence must 
show that an injury or disease began or worsened in service, 
that a current physical or mental disability exists, and that 
there is a relationship between the current disability and 
the injury, disease or event in service.  

VA must notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was notified of whose obligation it 
was to produce evidence to substantiate the claim by way of 
the letter discussed above.  That letter related the 
obligations of VA and the veteran with respect to producing 
evidence.  Similarly, the veteran was notified of the new 
obligations under VCAA and its implementing regulations in 
the April 2001 remand and the October 2001 letter.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran.  While records of the veteran's 
treatment in 1980 at a Navy facility in Pensacola, Florida 
are not in the file, all available records were obtained from 
the National Personnel Records Center, to which the Navy 
facility referred the RO.  In the October 2001 letter the 
veteran was asked to provide the names and addresses of all 
healthcare providers who treated the veteran's condition and 
all VA facilities where treatment was obtained.   No response 
to that request was received.  

The veteran was provided a thorough VA examination in January 
2003.  While the veteran's representative contends the 
examination report is inadequate in that it failed to include 
a specific opinion as to the etiology of obstructive 
pulmonary disease, the Board finds the examination was 
thorough and complete with respect to addressing the remanded 
question of whether there exists any pulmonary disability 
that is related to in-service exposure to asbestos.  In this 
regard, the Board notes that in the VA examination report the 
examiner distinguished obstructive pulmonary disease from a 
disease related to asbestos exposure by saying that the 
examination did not support any diagnosis of asbestosis, 
showing no pulmonary fibrosis or pleural plaquing, and as 
such was more consistent with a finding of obstructive 
pulmonary disease.  Given that the issue on appeal is whether 
there are disabling residuals of asbestos exposure, the 
examiner's opinion and the reasonable implications contained 
therein are adequate.  This is especially so, when 
considering that the opinion was prepared in response to the 
remand order that the examiner determine whether it was as 
likely as not that any pulmonary disability was related to 
in-service exposure to asbestos.  In this case, the context 
and manner in which the examiner's response was made 
indicates that no disease process related to asbestos 
exposure was found.

The Board is consequently persuaded that further development 
under the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided). 


ORDER

Entitlement to service connection for residuals of asbestos 
exposure is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

